Per Curiam
Appellants, Neal Merle Smith and Richard W. Marshall, confined in the men’s penitentiary at Fort Madison, petitioned the district court of Lee County for writs of habeas corpus to test the legality of their imprisonment but did not pay the filing fees of $4 each as provided by section 606.15, Code, 1958, because they were indigents. The clerk of the district court of Lee County refused to docket the petitions without payment of the filing fees.
This court heretofore denied appellants’ relief upon their attempt to appeal to us. Subsequently the judgments of this court were vacated by the Supreme Court of the United States, 365 U. S. 708, 81 S. Ct. 895, 6 L. Ed. 2d 39, and each cause was remanded to us for further action consistent with the opinion of that court.
Pursuant to the mandate of the Supreme Court of the United States, these causes are hereby reversed and remanded to the district court of Lee County with directions to permit appellants, Neal Merle Smith and Richard W. Marshall, to file petitions in habeas corpus without payment of the filing fee required by Code section 606.15, and to proceed to hear and determine said petitions as fully and to the same extent as if said filing fees were paid. — Reversed and remanded.